Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 1 of 13

Patrick A. Swindell
Swindell Law Firm
106 SW 7th Ave.
Amarillo, TX 79101
(806) 374-7979
(806) 374-1991 FAX

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION

IN RE: §

§
EDWARD L. YOST § CASE NO. 19-20143-RLJ-13
and §
TERRY JEAN YOST §

§
DEBTORS §

DEBTORS APPLICATION FOR EMPLOYMENT OF ATTORNEYS

Edward L. Yost and Terry Jean Yost, Debtors in the above styled case, respectfully represent

that:

1. Debtors herein wish to employ Freeman & Nance P.L.L.C. and Smith Wilson Law
Firm PC as their attorneys in a personal injury and negligence case resulting from the
construction of their home.

2. Said lawyers are well qualified to act as counsel in Debtors case.

3. Debtors cannot represent themselves in this case and it is necessary that they employ
special counsel.

4, The professional services to be rendered include all legal services that are necessary or
may be necessary in the pending legal proceeding.

5. The compensation for attorneys will be based on Debtors net recovery as set forth in
attached retainer agreement.

6, To the Applicants knowledge, Freeman & Nance P.L.L.C. and Smith Wilson Law

Firm PC, do not have nor do they represent any interest of any creditor, other party in interest,
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 2 of 13

their attorneys or accountants, the United States Trustee or any person employed in the office of
the United States Trustee in any manner which would create or represent an interest which is
adverse to the estate of the Debtor-in-Possession in connection with the matters upon which the
law firm is to be engaged.

WHEREFORE, Debtors pray that it be authorized to retain Freeman & Nance P.L.L.C. and
Smith Wilson Law Firm PC as special counsel in the subject case.

Dated: October 8, 2020

Swindell Law Firm
106 SW 7th Ave.
Amarillo, TX 79101
(806) 374-7979
(806) 374-1991 Fax

/s/ Patrick A. Swindell
Patrick A. Swindell; SBN 19587450
Attorney for Debtors

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on October 8, 2020, a true and correct copy of
the foregoing Application for Employment of Attorney was served on the attached
mailing matrix.

/s/ Patrick A. Swindell
Patrick A. Swindell
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 3 of 13

Patrick A. Swindell
Swindell Law Firm
106 SW 7th Ave,
Amarillo, TX 79101
(806) 374-7979
(806) 374-1991 FAX

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
IN RE: §
EDWARD L, YOST § CASENO. 19-20143-RLJ-13
TERRY JEAN YOST ;
DEBTORS :

VERIFIED STATEMENT OF ATTORNEY

Pursuant to 11 U.S.C. 329(a) and the Bankruptcy Rules 2014(a) and 2016(b), Mark Wilson,
the Attorney, on behalf of himself, being of lawful age, state and declare under penalty of perjury
as follows:

1. The Attorney is admitted to practice law in the State of Texas and before the United
States District Court for the Northern District of Texas.

2. The Attorney and his firm is disinterested person, as that term is defined in the
Bankruptcy Code, and do not hold or represent an interest adverse to the estate with respect to
the matter on which they are to be employed.

3. The Attorney has entered into a written agreement with Edward L. Yost and Terry Jean
Yost, the Debtors, regarding the services to be performed for the Debtors in connection with its
case and the compensation to be paid for such services. A copy of this agreement is attached to
the Application for Order Approving Employment of Attorney has been filed with the Court.

4, The Attorney nor his firm has shared or agreed to share any portion of the compensation

paid or to be paid in connection with this case with any other persons.
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 4 of 13

5, To the best of my knowledge, Attorney and his firm, has the following connections with
the Debtors, their creditors, other parties in interest, their respective attomeys and accountants,
the United State Trustee, and persons employed in the office of the United States Trustee:

a. ‘Ehe:Debtov: The Attorney has represented the Debtors for approximately 11 months.

The Attomey has not nor are they now representing

 

The Attorney does not have any connections with the

 

attorneys or accountants of any party in interest.

a, Uni by The Attorney does not have any connections with the United

 

States Trustee or any person employed in the office of the United States Trustee.
6. The Attomey and his firm understand that there is a continuing duty to disclose any
adverse interest that may arise ot be discovered during the course of their case.

Dated: fo 8-Resze

Mark Wilson, Attorney
Smith Wilson Law Firm PC
308 17th St.

Canyon, TX 79015

SWORN TO AND SUBSCRIBED TO BEFORE ME by Mark Wilson this eK, of October

2020.
B TAMME AURELI
Ep Notary Public, State Of Texas
Ee” Notary ID #485989-8

My Commission Expires 05-24-2021

  

=

   
   

“Notary Public in and for State of Texas

 
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 5 of 13

Patrick A. Swindell
Swindell Law Finn
106 SW 7th Aye.
Amarillo, TX 79101
(806) 374-7979
(806) 374-1991 FAX

IN THE UNITED STATES BANKRUPTCY COURT
FOR. THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION

IN RE: §

§
EDWARD L. YOST § CASE NO. 19-20143-RLJ-13
and §
TERRY JEAN YOST §

§
DEBTORS §

VERIFIED STATEMENT OF ATTORNEY

Pursuant to 11 U.S.C. 329(a) and the Bankruptcy Rules 2014{a) and 2016(b), Greg 8.
Freeman, the Attorney, on behalf of himself, being of lawlul age, state and declare under penalty
of perjury as follows:

I, The Attorney is admitted to practice law in the State of ‘Texas and before the United
States District Court for the Northern District of Texas.

2. The Attorney and his firm is disinterested person, as that term is defined in the
Bankruptcy Code, and do not hold or represent an interest adverse to the estate with respect to
the matter on which they are to be employed,

3, The Attorney has entered into a written agreement with Edward L, Yost and Terry Jean
Yost, the Debtors, regarding the services to be performed for the Debtors in connection with its
case and the compensation to be paid for such services. A copy of this agreement is attached to
the Application for Order Approving Employment ot Attorney has been filed with the Court,

4, The Attorney nor his firm has shared or agreed to share any portion of the compensation

paid or to be paid in connection with this case with any other persons.
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 6 of 13

a To the best of my knowledge, Attorney and his firm, has the following connections with
the Debtors, their creditors, other parties in interest, their respective attorneys and accountants,
the United State Trustee, and persons employed in the office of the United States Trustee:

b. The Creditors of the Debtor; The Attorney has not nor are they now representing

any creditor of the Debtors.

c, Attorney and Accountants; The Attorney does not have any connections with the
attorneys or accountants of any party in interest.

d. United States Trustee: The Attorney does not have any connections with the United
States Trustee or any person employed in the office of the United States Trustee.

6. The Attorney and his firm understand that there is a continuing duty to disclose any

adverse interest that may arise or be discovered during the course of their case.
<a.

Dated:

 

 

af
Greg $8. Pre@inan, Attorney
Freeman & Nance P.L.L.C.
2403 Line Ave.
Amarillo, TX 79106
SWORN TO AND SUBSCRIBED TO BEFORE ME by Greg S. Freeman this()__ day of
October 2020. |

    

   

 
    
 
 

VIRGINIA CAVE
My Notary 1D # 3077226
Expires October 4, 2023 ;

fps SEIT ss

‘Notary Public in and for State of Texas

a
———
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 7 of 13

POWER OF ATTORNEY AND EMPLOYMENT AGREEMENT
Ey TF 6b8E
DATE: ~saau9 1/80 19
CLIENT: Edward and Terry Yost
11201 Perry Lane
Amarillo, Texas 79119
ATTORNEYS RETAINED:

Freeman & Nance, P.L.L.C. and the Smith Wilson Law Firm, PC

2403 Line Ave. 308 17" Street
Amarillo, Texas 79106 Canyon, Texas 79105
Tele: 806/372-7700 806-372-7700

Fax: 806/373-4068

_ This agreement is entered into between the Client and the Attorneys to govern and define
their attorney-client relationship. In consideration of the mutual promises herein, the Client and
Attorneys agree as follows:

1, SCOPE OF EMPLOYMENT: Upon signing this Agreement, the Client employs,
authorizes, and empowers the Attorneys to take all steps deemed necessary and appropriate by the
Attorneys to obtain a satisfactory result in connection with the Client’s claims; to investigate,
claim, sue for, recover and collect all damages and compensation; and with consent of the Client,
to compromise and settle all claims held by the Client, stemming from his personal injury at his
Ear 11201 Perry Lane Amarillo, Texas 79119 caused by a defective stairway on or about
07/05/2018,

The Attorneys will not perform any legal services or duties, or file a lawsuit, pertaining to
the Client’s workers’ compensation claims, if any, arising from the July 5, 2018 incident, With
respect to workers’ compensation claims, the Attorneys have referred the Client to another lawyer.

The employment of the Attorneys is limited to such services as are necessary in connection
with the matters identified above, and the Attorneys are not obligated to furnish any legal services
not specifically encompassed by this Agreement. Any legal representation by the Attorneys on
other matters, including collection efforts to collect a judgment obtained on the matters identified
above, must be made the subject of a separate agreement. The Attorneys expressly represent to
the Client that they have no competence or expertise in financial, tax, probate, and estate matters,
and that they do not and will not provide advice or counsel on such matters, YOU SHOULD BE
AWARE THAT UNDER FEDERAL LAW SOME OR ALL PROCEEDS OF A SETTLEMENT
MAY BE TAXABLE FOR FEDERAL INCOME TAX PURPOSES.

ae NO SOLICITATION OR ENCOURAGEMENT: The Client fully understands that he
may select any attorney of his choice, and that by signing this Agreement, he has willingly and
freely chosen the Attorneys to represent him, without solicitation, undue influence, barratry, or
encouragement. The Client agrees that this Agreement is fair, and was not made through undue

influence or pressure.

3. CAPACITY: In spite of the severity of his injuries, the Client represents that he has the
full capacity to enter into this Agreement and understands its terms.

4, NO GUARANTEED OUTCOME: The Client understands that the Attorneys have made
no representations concerning the successful or favorable outcome of any suit, claim, or
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 8 of 13

negotiation filed or undertaken, The Attorneys have not promised or guaranteed that they will
obtain reimbursement to the Client of any of his costs, fees, or expenses. The Attorneys have
given and may in the future give their opinions or evaluation in making decisions regarding the
conduct of the litigation, but such opinions and evaluations are not guarantees or warranties. The
Client understands and agrees that the results of any lawsuit cannot be predicted with precision
due to the variability of juror attitudes, judicial opinions, changes or clarification in the law, and
unknown or unforeseen evidence.

5, COUNTERCLAIMS: When a plaintiff sues a defendant, the defendant has the legal right
to counterclaim or sue the plaintiff for any claims, valid or not, which it may have against plaintiff,
The defendant may counterclaim on related or unrelated matters, The Attorneys have advised the
Client that filing suit may precipitate the defendant filing a counterclaim. Ifthe plaintiffs claims
are not successful but the defendant's claims are, it is possible that the final result will be for the
plaintiff to owe the defendant. Of course, many defendants file counterclaims with little or no
merit, which they know they cannot win, merely to intimidate the plaintiff. The Client has
considered this risk and chosen to proceed with his claims. The Attorneys have not agreed to pay
or assume any liability or costs associated with any counterclaims,

6. TAXABLE COSTS OF COURT: Under our judicial system, certain costs of litigation
are usually charged or taxed to the losing party, and are referred to as taxable costs of court. The
decision on which party is to be responsible for payment of taxable costs of court is made by the
judge at the conclusion of the litigation, This liability is a risk of litigation to all parties. Taxable
costs of court normally consist of the other parties’ filing fees, service fees, deposition costs,
witness fees, and costs of preparing transcripts of hearings and trial. The Client has been informed
of this potential liability, The Attorneys have not agreed to pay or indemnify the Client for or from
any taxable costs of court that may be assessed against him in Court,

tN ATTORNEYS’ FEES AND ASSIGNMENT: The Client hereby transfers, assigns,

and conveys to the Attorneys, a fee, contingent on what is recovered, of one third percent (33.33%)
of Client’s net recovery realized if the case is settled before trial, 40 percent (40%) of any net
amount received after trial. If any party perfects an appeal, the contingent attorney’s fee shall be
fifty percent (50%) of any net recovery realized by settlement, suit or judgment.

Net recovery means the total amount of money, property, rights, or reduction in or
forgiveness of debf, actually recovered for the Client’s claims, minus costs and expenses of
litigation, Before the attorneys’ fee percentage is applied, such expenses actually paid by the
Client or advanced by the Attorneys shall first be reimbursed to the advancing party from any
recovery and deducted from the total amount recovered to arrive at a net recovery, and the
appropriate percentage shall be applied to that net recovery figure.

The contingent fee percentages described above shall apply to and be payable from any
partial recovery received at any time prior to, during, or at the conclusion of the litigation
contemplated herein, For example, should a recovery be obtained from only one of several
defendants, accrued expenses and a contingent fee shall be payable at that time from that recovery,
even though the claims against the other defendant may continue to be pursued thereafter,

The Client’s ultimate liability for expenses of litigation incurred on Client’s behalf is
contingent upon a recovery on their claims. In other words, in the event there is no recovery on
the Client’s claims, the Attorneys will then be responsible for expenses advanced or paid by them
and they will not seek reimbursement from the Client, The Attorneys will not, however, be lable
for any costs incurred by other parties or persons in connection with the litigation, for which the
Client may become liable, such as taxable court costs or attorney's fees.
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 9 of 13

The Attorneys may deem it necessary to associate with other attorneys to assist in the
representation of Client in this matter. No other lawyer will be associated without Client’s consent.
In the event that occurs, the contingent attorney's fee described above will be divided among the
Attorneys and any associated attorneys pursuant to a separate agreement between them, Neither
that separate agreement nor the division of the fee shall affect the total fee to be paid by the Client
pursuant to this agreement.

8. EXPENSES: The Attorneys are authorized by the Client to incur those expenses

the Attorneys deem reasonable and necessary to accomplish resolution of the Client’s claims. The
Attorneys agree to advance the expenses of investigating and litigating the Client’s claim on a
contingent basis. In the event of a recovery, such expenses will first be reimbursed to the
Attorneys, with the remainder of the recovery to be divided between the Client and the Attorneys
as set out above. In the event of no recovery, the Client will not be required to reimburse the
Attorneys or repay any such advances of expenses by Attorneys.

Power to Borrow Money to Pay Expenses:The Attorneys may make arrangements with their
lender to finance expenses, in the Attorneys’ discretion. In connection with the handling of this
matter, the Client authorizes Greg S, Freeman to act as attorney-in-fact to borrow money on the
Client’s behalf and in his name from the Attorneys' Lender, which is currently the First United
Bank (Bank) of Amarillo, for purposes of paying or reimbursing reasonable and necessary
expenses of litigation, including without limitation, deposition costs, record retrieval, witness
expenses, expert witness fees and expenses, site investigations, filing fees, postal and delivery
costs, travel and transportation costs, lodging and meals, telephone, facsimile and photocopy costs,
expenses associated with demonstrative evidence and exhibit preparation, expenses associated
with witness preparation and jury research or consulting, and interest incurred in financing of said
expenses.

The Client is aware that the Attorneys may use the contract rights herein conveyed to the
Attorneys as collateral to a lending institution to finance expenses in this case, The Client consents
to the use of these contract rights as security for repayment of any such loan, and agree to cooperate
as reasonably required to accomplish such financing of expenses. The Client agrees that any
interest accruing on such a loan is an allowable expense of litigation in this case.

Greg S. Freeman, as attorney-in-fact, has full and complete power to delegate or to
substitute any other attorney at law employed or associated with the law firm of FREEMAN &
NANCE, P.L.L.C., for the performance of any act necessary and proper to be done in the exercise
of the powers described above.

Greg S. Freeman, as attorney-in-fact, shall have full and complete power effective as of the
date this agreement is signed, and shall remain in full force and effect until the completion of al!
services to be performed by the law firm of FREEMAN & NANCE, P.L.L.C., pursuant to this
agreement to provide professional services in connection with this matter. The Client agrees that
any third party who receives a copy of this document may act under it. Revocation of this power
of attorney is not effective as to a third party until the third party receives actual notice of the
revocation.

Experts: All expert witness fees, expenses and retainers shall be payable and paid in the
manner outlined above with respect to expenses. The Attorneys need not obtain the Client’s
written consent before hiring or retaining any expert witness on the Client’s behalf.

The Attorneys are aware of the burden and expense that expert witnesses add to litigation.
Nevertheless, the Attorneys specifically inform the Client that in many instances the work product
and testimony of expert witnesses is important, and can be outcome determinative, Further, in
regard to certain claims and defenses, expert testimony is absolutely required, and without such
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 10 of 13

expert testimony, there can be no legally sufficient evidence to support certain claims or defenses.
The Client agrees that if the Attorneys determine that suitable expert testimony cannot be
reasonably obtained, the Attorneys may withdraw from the Client’s representation and terminate
this contract with no further obligation.

9. APPROVAL NECESSARY FOR SETTLEMENT: No settlement of any nature shall
be made for the Client’s claims without the Client’s approval; nor shall the Client enter into any
settlement on the claims without the Attorneys’ written approval, All offers of settlement shall be
communicated to the Client. While the ultimate decision of whether to accept or reject a settlement
offer is for the Client, the Client agrees that if he refuses to act upon Attorneys” advice concerning
a reasonable settlement, the Attorneys may withdraw from further representation of the Client.

10. PERMISSION TO WITHDRAW: If at any time the Attorneys determine that the claims
should not be pursued further, the Client agree that the Attorneys may withdraw from representing
the Client by sending written notice of the Attorneys’ intent to withdraw, to the Client’s address
shown above or last known address. In the event that the Attorneys choose to withdraw, the Client
shall not be obligated to pay any fees to the Attorneys.

11, DISCHARGE OF ATTORNEYS: If the Attorneys are discharged by the Client prior to
the conclusion of this representation, the Attorneys are entitled to then be compensated for
reasonable services, costs, expenses and disbursements. Specifically the Attorneys’ fee interest will
be equal to the time ultimately expended by the Attorneys divided by the total attorney's time
expended in this case times one-third (33-1/3%) of the net recovery if settlement is had before
trial, forty percent (40%) if settlement or judgment is taken after trial, or fifty percent (50%) in the
event of an appeal. This assignment will constitute a lien upon any proceeds ultimately recovered
as a result of the claims or causes of action.

12. SECURITY INTEREST IN RECOVERY: The Attorneys are granted a lien upon any

recovery (whether it be money, property or otherwise) that may come to pass by compromise and
settlement agreement, suit or judgment to secure the payment of fees and expenses,

13. CONFLICTS AND DISCLOSURES: The Attorneys are not aware of any conflicts
involving its representation of the Client with its past or current representation of other clients. In
the event that Client ever becomes aware of a conflict, he agrees to immediately notify the
Attorneys. In the event the Attorneys ever become aware of a conflict, they will immediately
notify the Client. Upon such notice, the Attorneys will determine, in their sole discretion, the best
course of action to take to resolve the conflict. Until a notice of conflict is ee and received by
the parties hereto, all the Attorneys’ accrued fees and incurred expenses shall be earned and owed
as set forth in this agreement, and not subject to disgorgement.

14. CLIENT COOPERATION: The Client agrees to keep the Attorneys advised of any
change of address, to appear at deposition and court appearances, and to file and deliver documents
to the Attorneys, given reasonable notice.

15. TEXAS LAW APPLIES: This Agreement shall be construed under and in accordance
with the laws of the State of Texas. This Contract is enforceable in Potter County, Texas,

16. PARTIES BOUND: This Agreement shall be binding upon the parties hereto, their
respective heirs, assigns, successors, administrators, representatives, and executors.

17. SOLE AGREEMENT, PRIOR AGREEMENTS SUPERCEDED: This Agreement
represents the sole and only Agreement of the parties hereto and supersedes any prior
understanding or written or oral agreements between the parties or their legal predecessors,
concerning the subject matter. This Agreement may be amended only by written agreement signed
by both parties. The Client represents that there are no written or oral agreements between the
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 11o0f 13

Client and any other attorneys, lawyer or law firm concerning the representation of the Client in
connection with the claims covered by this Agreement.

18. SEVERABILITY AND ENFORCEMENT; In case any one or more of the provisions
in this Agreement shall for any reason be held by a Court to be invalid or unenforceable, such a
holding will not affect any other provision of this Agreement, and this Agreement shall be
construed as if such invalid or unenforceable provision had never been contained herein.

19. IOLTA DISCLOSURE: The Client is notified that any funds deposited in the firm
trust account, including your funds, draw interest. The interest is paid by the depository to the
Texas Equal Access to Justice Foundation under orders of the Texas Supreme Court. The
Attorneys receive none of the interest nor any benefit from the Foundation except those benefits
that all Texas citizens receive as a result of the services of the Foundation.

20. CLIENT’S AUTHORITY TO CONTRACT: The Client represents that he is the full
owners of the claims and matters for which he has engaged the Attorneys; and that the Client has
full authority without encumbrance to prosecute or settle the same in this contract of employment,

 

21. ATTORNEYS' OBLIGATION TO THE COURT SYSTEM: The Client hereby
represents that he understands that the Attorneys have certain professional, ethical and legal
obligations to the judicial system which prevents the Attorneys from advancing spurious claims or
acting in any other manner which the Attorneys deem, in their sole discretion, would be a violation
of professional, legal, or ethical standards, In the event of a conflict between the Attorneys and
Client as to whether a proposed course of action violates or purports to violate these standards,
resolution of that conflict shall be solely vested in the Attorneys. If the Client persists, at any time,
in advancing a spurious claim or in acting in this matter ina manner which the Attorneys deem to
lead it to.a violation of their professional, ethical, or legal standards, the Attorneys may treat this
contract as breached, may withdraw from the employment, may withdraw from the litigation in
this matter provided for above; and shall be entitled to whatever rights the Attorneys would
otherwise have for breach of contract.

In this connection, itis the Attorneys’ intent to endeavor to comply with the Texas Lawyer's
Creed, adopted by the Texas Supreme Court. Pursuant to that creed, the Attorneys are making
Client aware of the creed by attaching a copy to this agreement.

22, STATE BAR NOTICE TO CLIENT: The State Bar of Texas investigates and
prosecutes professional misconduct committed by Texas attorneys. Although not every complaint
against or dispute with a lawyer involves professional misconduct, the State Bar Office of General
Counsel will provide you with information about how to file a complaint. For more information,
please call 1/800/932-1900. This is a toll-free call.
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 Entered 10/09/20 08:57:51 Page 12 of 13

23. CONSENT TO ASSOCIATE: Client agrees to the association of the Smith
Wilson. Law Firm in this matter.

24. SIGNATURE: By signing this Agreement below, the Client represents that he
has read this entire Agreement, that the Client has had the opportunity to consult with other

counsel concerning the terms of this Agreement, that he has had the opportunity to discuss
and consider it fully, and that Client intends to be bound by all of its provisions.

SIGNED this 8th day of November 2019

ATTO CLIENT:
Freerhan ance, PLLC
es ,  vosf

Lior
LD wf 7 $f
aa Mes Mw

Mark Wilson, Smith Wilson Law Firm, PC

 
Case 19-20143-rlj13 Doc 52 Filed 10/09/20 _ Entered 10/09/20 08:57:51

Debtor(s): Edward L. Yost
Terry Jean Yost

Aarons
Bell St
Amamrillo Tx

Affirm Inc

Affirm Incorporated

PO Box 720

San Francisco, CA 94104

Capital One

Attn: Bankruptcy

PO Box 30285

Salt Lake City, UT 84130

Chase Card Services
Attn: Bankruptcy

PO Box 15298
Wilmington, DE 19850

Dept of Ed / Navient
Attn: Claims Dept

PO Box 9635

Wilkes Barr, PA 18773

Edward L. Yost
11201 Perry Lane
Amarillo, TX 79119

First Premier Bank
Attn: Bankruptcy

PO Box 5524

Sioux Falls, SD 57117

Focus Receivables Mana
Attn: Bankruptcy

1130 Northchase Parkway Ste 150

Marietta, GA 30067

Internal Revenue Service*
Centralized Insolvency Operatio

PO Box 7346

Philadelphia, PA 19101-7346

Regional Fin
2644 Sw 34th Avenue
Amarillo, TX 79109

Case No: 19-20143-rlj-13
Chapter: 13

Robert Wilson
1407 Buddy Holly Ave.
Lubbock, TX 79401

Security Finance
Attn: Bankruptcy

PO Box 1893
Spartanburg, SC 29304

Swindell Law Firm
106 SW 7th Ave
Amarillo, TX 79101

Synchrony Bank/Walmart
Attn: Bankruptcy

PO Box 965060

Orlando, FL 32896

Terry Jean Yost
11201 Perry Lane
Amarillo, TX 79119

US Trustee

William T. Neary

1100 Commerce St. Rm. 976
Dallas, TX 75242

Vanderbilt Mortgage
Attn: Bankruptcy

PO Box 9800
Maryville, TN 37802

nome

e 13 of 13

ERN

DISTRICT OF TEXAS
AMARILLO DIVISION
